Case: 11-10148     Document: 00511598540         Page: 1     Date Filed: 09/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 9, 2011
                                     No. 11-10148
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS VICENTE SANDOVAL-FIERRO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:10-CR-53-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Jesus Vicente Sandoval-Fierro (Sandoval) appeals from the 71-month
sentence imposed after his conviction for illegal reentry following a felony
conviction. He argues that the district court erred by relying solely upon the
description contained in the presentence report of his two prior Illinois
convictions for unlawful delivery of a controlled substance as the basis for
imposing a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10148   Document: 00511598540     Page: 2   Date Filed: 09/09/2011

                                 No. 11-10148

Because, he failed to object to the enhancement in the district court, we review
for plain error. United States v. Gonzales, 484 F.3d 712, 714 (5th Cir. 2007).
      In accordance with Shepard v. United States, 544 U.S. 13, 16 (2005), the
Government has supplemented the record with copies of the Illinois indictment
and judgment indicating that Sandoval was convicted, under a pseudonym, of
two counts of knowingly delivering a substance containing cocaine in violation
of Illinois Compiled Statute Chapter 720, Act 570, Section 401(c)(2); we may
consider these documents in determining whether the district court plainly
erred. See United States v. Garcia-Arellano, 522 F.3d 477, 480 & n.1 (5th Cir.
2008). Sandoval does not contend that these crimes do not constitute “drug
trafficking offenses” for purposes of § 2L1.2(b)(1)(A) and has therefore
abandoned any such argument. See United States v. Torres-Aguilar, 352 F.3d
934, 936 n.2 (5th Cir. 2003).
      The Government’s motion for summary affirmance is GRANTED, its
alternative motion for an extension of time is DENIED AS UNNECESSARY,
and the judgment of the district court is AFFIRMED.




                                       2